    8:18-cv-00551-LSC-MDN Doc # 75 Filed: 09/08/20 Page 1 of 2 - Page ID # 356




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

TELENA MOSER, Personal Representative
of the Estate of Terry L. Berry, JR.,
Deceased;                                                                              8:18CV551

                            Plaintiff,
                                                                             THIRD AMENDED
         vs.                                                             CASE PROGRESSION ORDER

JOANN HELTON, ATHENA G BROWN,
TODD R HAUSSLER, DUSTIN H
GUSTAFSON, in their individual capacities;
and JOHN/JANE DOES 1-2, employees of
Tecumseh State Correctional Institution, in
their individual capacities;
                            Defendants.

        This matter comes before the Court on the parties’ Joint Motion to Extend Deadlines and
Planning Conference (Filing No. 74). After review of the parties’ motion, the Court finds good
cause to grant the requested extensions. Accordingly,

        IT IS ORDERED that the Joint Motion to Extend Deadlines and Planning Conference
(Filing No. 74) is granted, and the second amended final progression order is amended as
follows:

               1)    The deadlines for identifying and completing expert disclosures1 for all experts
                     expected to testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)),
                     and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    March 5, 2021
                            For the defendants:                   March 19, 2021
                            Plaintiff’s rebuttal:                 April 2, 2021

               2)    The deposition deadline is June 21, 2021.

               3)    The planning conference scheduled for October 30, 2020, is cancelled. The trial
                     and pretrial conference will not be set at this time. A planning conference to
                     discuss case progression, dispositive motions, the parties’ interest in settlement,
                     and the trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on June 25, 2021, at 11:00 a.m. by telephone. Counsel shall
                     use the conferencing instructions assigned to this case to participate in the
                     conference.

1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
8:18-cv-00551-LSC-MDN Doc # 75 Filed: 09/08/20 Page 2 of 2 - Page ID # 357




      4)    The deadline for filing motions to dismiss and motions for summary judgment
            is July 21, 2021.

      5)    The deadline for filing motions to exclude testimony on Daubert and related
            grounds is July 21, 2021.

      6)    The parties shall comply with all other stipulations and agreements recited in
            their Rule 26(f) planning report that are not inconsistent with this order.

      7)    All requests for changes of deadlines or settings established herein shall be
            directed to the undersigned magistrate judge. Such requests will not be
            considered absent a showing of due diligence in the timely progression of this
            case and the recent development of circumstances, unanticipated prior to the
            filing of the motion, which require that additional time be allowed.


   Dated this 8th day of September, 2020.
                                              BY THE COURT:

                                              s/Michael D. Nelson
                                              United States Magistrate Judge
